Citation Nr: 0210833
Decision Date: 08/29/02	Archive Date: 11/06/02

DOCKET NO. 00-14 193A           DATE   AUG 29 2002

On appeal from the Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to a compensable rating for scar, residuals of a shell
fragment wound to the right knee.

2. Entitlement to a compensable rating for chondromalacia and residuals of a
shell fragment wound to the left knee.

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a February 2000 rating decision of a Regional Office (RO) of the
Department of Veterans Affairs (VA), which denied compensable ratings for the
veteran's service-connected disabilities of the knees. He responded with a
Notice of Disagreement received in March 2000, and a Statement of the Case
was issued to him in April 2000. He then filed a VA Form 9 in July 2000
perfecting his appeal. A personal hearing was not requested.

The veteran's appeal was initially presented to the Board in May 2001, at
which time it was remanded by an Acting Member of the Board for additional
development. It has now been returned to the Board and assigned to the
unsigned for completion of appellate review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the
veteran's appeal has been obtained.

2. The veteran's scarring of both knees attributable to his service connected
knee disabilities is nontender and nonulcerated; the scars do not result in
any limitation of function.

3. The veteran's right knee disability is characterized by complaints of pain
with prolonged use, including standing and/or walking; flexion to 130 degrees
and extension to 0 degrees; normal muscles above and below the knee; and no
crepitus or instability.

- 2 -

4. The veteran's left knee disability is characterized by pain with prolonged
use, including standing and/or walking; normal muscles above and below the
knee; flexion to 125 degrees and extension to 0 degrees; and no crepitus or
instability.

CONCLUSIONS OF LAW

1. The criteria for a compensable rating of 10 percent and no higher for
scar, residuals of a shell fragment wound of the right knee have been met. 38
U.S.C.A. 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38
C.F.R. 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261, 5257,
7803-7805 (2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be
codified at sections including 38 C.F.R. 3.102, 3.159 and 3.326).

2. The criteria for a compensable rating of 10 percent and no higher for
chondromalacia and residuals of a shell fragment wound of the left knee have 
been met. 38 U.S.C.A. 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp.
2002); 38 C.F.R. 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257,
5260, 5261, 7803-7805 (2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001)
(to be codified at sections including 38 C.F.R. 3.102, 3.159 and 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VCAA

Initially, the Board notes that there has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the President
signed into law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000), which contains revised notice provisions,
and additional requirements pertaining to the VA's duty to assist. See Pub.
L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended,
at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107, 5126) (West Supp. 2002)). This
change in the law is

- 3 -

applicable to all claims filed on or after the date of enactment of the VCAA,
or filed before the date of enactment and not yet final as of that date.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7(b), 114 Stat.
2096, 2099-2100 (2000). Pertinent regulations that implement the Act were
promulgated. See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the claim for
increased ratings for disabilities of the knees in light of the above-noted
change in the law, and the requirements of the new law and regulations have
been satisfied. See Quartuccio v. Principi, 16 Vet. App. 183 (2002)
(addressing the duties imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159). By
virtue of the Board's May 2001, the April 2000 Statement of the Case, and the
April 2002 Supplemental Statement of the Case, the veteran and his
representative have been advised of the laws and regulations governing the
claim on appeal and the evidence that he must supply and the evidence that
the VA would attempt to obtain. In particular the veteran was informed of the
elements of a claim for an increased rating and asked to furnish medical
records relevant thereto. The veteran has stated that all treatment for his
bilateral knee disabilities has been at VA medical facilities, and those
records have been obtained by the RO. He has not identified any additional
evidence not already associated with the claims folder that is obtainable. He
has also been afforded a VA orthopedic examination. Hence, adjudication of
the above-referenced issues is appropriate at this time, and the appeal is
ready to be considered on the merits.

Under the circumstances of this case, a remand would serve no useful purpose.
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to
requirements in the law does not dictate an unquestioning, blind adherence in
the face of overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing additional
burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6
Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the appellant
are to be avoided). The VA has satisfied its duties to notify and to assist
the appellant, and, as such, further development requiring expenditure of VA
resources is not warranted. In view of the foregoing,

- 4 -

no possibility of prejudice to the veteran is found were the Board to proceed
to adjudicate the merits of the issue now on appeal. See Bernard v. Brown, 4
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Disability evaluations are based upon the average impairment of earning
capacity as contemplated by the schedule for rating disabilities. 38 U.S.
C.A. 1155 (West 1991); 38 C.F.R. Part 4 (2001). In order to evaluate the
level of disability and any changes in condition, it is necessary to consider
the complete medical history of the veteran's condition. Schafrath v.
Derwinski, 1 Vet. App. 589, 594 (West 1991). However, where an increase in
the level of a service-connected disability is at issue, the primary concern
is the present level of disability. Francisco v. Brown, 7 Vet. App. 55
(1994). In cases in which a reasonable doubt arises as to the appropriate
degree of disability to be assigned, such doubt shall be resolved in favor of
the veteran. 38 C.F.R. 4.3 (2001). Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be assigned if
the disability picture more nearly approximates the criteria required for
that rating. 38 C.F R. 4.7 (2001).

It must also be emphasized that when assigning a disability rating, it is
necessary to consider functional loss due to flare-ups, fatigability,
incoordination, and pain on movements. DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995). The Board notes that under 38 C.F.R. 4.40, the rating for an
orthopedic disorder should reflect functional limitation which is due to
pain, as supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. Weakness is also as
important as limitation of motion, and a part which becomes painful on use
must be regarded as seriously disabled. A little used part of the 
musculoskeletal system may be expected to show evidence of disuse, either
through atrophy, the condition of the skin, absence of normal callosity, or
the like. However, when the maximum schedular rating is in effect for loss of
motion of a joint, and the disability does not meet the criteria for a higher
evaluation under any other applicable diagnostic code (after all other
potential diagnostic codes have been considered), further consideration of
functional loss may not be required. Johnston v. Brown, 10 Vet. App. 80
(1997).

- 5 -

The U.S. Court of Appeals for Veterans Claims (Court) has stated that where
symptomatology is "distinct and separate," scars and underlying muscle or
bone injury may be rated separately without violating the 38 C.F.R. 4.14
provision against pyramiding. 38 C.F.R. 4.14 (2000); see Esteban v. Brown, 6
Vet. App. 259, 261-262 (1994). In the present case, the veteran's left knee
disability has been evaluated under Diagnostic Code 5260 and has been
characterized as chondromalacia and shell fragment wound of the left knee.
The right knee disability has been characterized as scar, residuals shell
fragment wound of the right knee and evaluated under Diagnostic Code 7805.
Consideration must be given to whether separate ratings may be assigned for
dermatological and/or any internal impairment resulting from the veteran's
shell fragment wounds. Id.

In the present case, the Board has considered whether a separate compensable
rating may be assigned for the scars of each knee. Diagnostic Code 7803
provides a 10 percent rating for superficial, poorly nourished scars with
repeated ulceration; Diagnostic Code 7804 provides a 10 percent rating for
superficial scars which are tender and painful on objective demonstration;
and Diagnostic Code 7805 provides for rating scars based upon limitation of
motion of the part affected. 38 C.F.R. 4.119. In the present case, the
medical evidence of record is negative for any tenderness, pain, ulceration,
or other impairment attributable to the veteran's knee scarring. In addition,
there is no limitation of function attributable thereto. Therefore, a
compensable rating for scars of the knees is not warranted.

Internal impairment of the knee must also be considered. The veteran's left
knee disability is currently rated under Diagnostic Code 5260, for limitation
of flexion.

- 6 -

This Diagnostic Code provides:

Leg, limitation of flexion of:
Flexion limited to 15 degrees                        30 
Flexion limited to 30 degrees                        20 
Flexion limited to 45 degrees                        10 
Flexion limited to 60 degrees                         0 

38 C.F.R. 4.71a, Diagnostic Code 5260 (2001).

Limitation of motion of the knee may also be rated under Diagnostic Code
5261, for limitation of extension. This Diagnostic Code provides:

Leg, limitation of extension of:
Extension limited to 45 degrees                   50 
Extension limited to 30 degrees                   40 
Extension limited to 20 degrees                   30 
Extension limited to 15 degrees                   20 
Extension limited to 10 degrees                   10 
Extension limited to 5 degrees                     0

38 C.F.R. 4.71a, Diagnostic Code 5261 (2001).

According to both the November 1999 and October 2001 examination reports, the
veteran has extension of both knees to 0 degrees. Flexion of the right knee
on the earlier examination was to 140 degrees and on the later examination to
130 degrees. Flexion of the left knee on the earlier examination was to 140
degrees and flexion on the later examination was to 125 degrees. No more
severe limitation of motion as been shown on other treatment records.
However, he has consistently reported bilateral knee pain, especially with
prolonged standing and/or walking. His November 1999 and October 2001, as
well as VA outpatient treatment records from 1997 to the present, all reflect
reports of pain, and pain on extended use. In light of 38 C.F.R. 4.3 and 4.7,
a 10 percent rating based on functional loss under 38 C.F.R. 4.40

- 7 -

is warranted for the veteran's right knee disability resulting from a shell
fragment wound under Diagnostic Code 5260. See DeLuca, supra. Note that this
results in a change of the Diagnostic Code assigned by the RO for the right
knee disability however, the use of DC 5260 is more advantageous to the
veteran. A rating in excess of 10 percent is not warranted because the
medical evidence does not reflect limitation of either flexion or extension
of the knee to such a degree, and no medical examiner has suggested that
pain, pain on use, weakness, or fatigability results in the functional
equivalent of limitation of motion warranting a rating in excess of 10
percent. 38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261 (2001). In fact, at the
most recent VA examination, the physician noted that pain attributable to the
service connected knee disabilities does not cause any significant limitation
of functional ability. Nevertheless, the Board finds the veteran's complaints
of pain credible and thus has awarded a 10 percent for each knee.

Consideration has also been given to rating the veteran under other
diagnostic codes pertaining to the knee. However, in the absence of recurrent
subluxation or lateral instability attributable to the service connected
disabilities, an increased rating under Diagnostic Code 5257 is not
warranted. 38 C.F.R. Part 4, Diagnostic Code 5257 (2001). In this regard, the
veteran's knees have been noted to be stable. Moreover, there is no evidence
that the service connected disability involves impairment of the tibia and
fibula so as to warrant an increased rating under Diagnostic Code 5262. 38
C.F.R. Part 4. Diagnostic Code 5262 (2001). X-rays of the veteran's knee have
been negative, and the service connected disability does not involve nonunion
or malunion of the tibia or fibula.

Consideration has also been given to the potential application of the various
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the
veteran. The evidence discussed herein does not show that the service
connected disability at issue presents such an unusual or exceptional
disability picture as to render impractical the application of the regular
schedular standards. In particular, the veteran's right knee disability has
itself required no recent periods of hospitalization and is not shown by the
evidence to present marked interference with employment, in and of itself, as
the veteran continues to work, albeit with

- 8 -

reports of pain. In particular, he reports working eight hours a day, some of
which is spent standing and walking. At the most recent VA examination, he
noted that while he does not participate in sports, he is otherwise able to
perform his usual occupation and normal activities of daily living without
difficulty. Importantly, when seen at an outpatient clinic in December 1999,
the examiner refused to give him a profile to take off from work due to knee
and ankle pain. The examiner noted that there was limited evidence of
disease. Therefore, the assignment of an extraschedular evaluation under 38
C.F.R. 3.321(b) is not warranted at this time.

ORDER

A compensable rating of 10 percent and no higher is assigned for scar
residuals shell fragment wound of the right knee under Diagnostic Code 5260,
subject to the applicable criteria governing the payment of monetary
benefits.

A compensable rating of 10 percent and no higher is assigned for the
veteran's chondromalacia and residuals of a shell fragment wound to the left
knee, subject to the applicable criteria governing the payment of monetary
benefits.

Iris S. Sherman
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you what steps
you can take if you disagree with our decision. We are in the process of
updating the form to reflect changes in the law effective on December 27,
2001. See the Veterans Education and Benefits Expansion Act of 2001, Pub. L.
No. 107-103, 115 Stat. 976 (2001). In the meanwhile, please note these
important corrections to the advice in the form:

- 9 -

  These changes apply to the section entitled "Appeal to the United States
Court of Appeals for Veterans Claims." (1) A "Notice of Disagreement filed on
or after November 18, 1988" is no longer required to appeal to the Court. (2)
You are no longer required to file a copy of your Notice of Appeal with VA's
General Counsel.
  In the section entitled "Representation before VA," filing a "Notice of
Disagreement with respect to the claim on or after November 18, 1983" is no
longer a condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

- 10 -

